COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Interest of M.R., a Child
Appellate case number:       01-20-00845-CV
Trial court case number:     2001-21974
Trial court:                 311th District Court of Harris County

        Alicia K. Fortson, court-appointed counsel for appellant, L.M.B., in this appeal from
a case involving a termination of parental rights, has filed a brief in which she concludes
the appeal is wholly frivolous and without merit. See Anders v. California, 386 U.S. 738
(1967). Appellant has filed a “Pro Se Motion for Access to Appellate Record,” to allow
her to review the record and file a response to counsel’s Anders brief.
        Appellant’s motion is granted. Accordingly, we direct the trial court clerk to
furnish the clerk’s record to appellant within fifteen days of the date of this order, at no
cost to appellant. See TEX. R. CIV. P. 145(a), (c). We further direct the court reporter to
furnish the reporter’s record to appellant within fifteen days of the date of this order, at no
cost to appellant. See TEX. R. CIV. P. 145(a), (c).
       We further direct the trial court clerk and the court reporter to certify to this Court
the date on which delivery of the record to appellant is made. Appellant’s pro se response
to counsel’s Anders brief is due within thirty days of the date she is provided with the
clerk’s record or reporter’s record, whichever is later.
       It is so ORDERED.

Judge’s signature: ______/s/ Amparo Guerra________
                  Acting individually  Acting for the Court

Date: __March 2, 2021___